FILED PURSUANT TO RULE 424(b)(3) REGISTRATION NO. 333-148266 PROSPECTUS Utalk Communications Inc. At Least a Minimum of 437,900 and Up to a Maximum of 595,800 Shares of Common Stock This prospectus relates to the offering and sale by Utalk Communications Inc. of a minimum of 437,900 and up to a maximum of 595,800 shares of the Company’s common stock, par value $0.001 per share, at $0.10 per share.The shares will be offered and sold on a “best efforts all or none basis” as to the first 437,900 shares and "on a best efforts basis" as to the remaining 157,900 shares. The shares will be sold by our sole director and officer on our behalf who will not be paid any commissions for the sale of such shares, and no underwriters or broker-dealers will be involved in such offering.We will pay all expenses incurred in this offering. The offering will commence as soon as practicable after the effective date of the registration statement relating to this prospectus.It will terminate 180 calendar days after such effective date, but such termination date may be extended for up to an additional 90 calendar days in our sole discretion.We reserve the right to terminate the offering at an earlier date, in our sole discretion, even if no shares are sold. There are no minimum purchase requirements, and there are no arrangements to place the funds in an escrow, trust, or similar account or arrangement. Funds received by us for the payment of shares subscribed for in the offering will be deposited into a bank account maintained by us and under our control and be immediately available for our use once 437,900 shares are sold. If a minimum of 437,900 shares are not sold prior to the termination of the offering, all funds remitted to us as payment for shares subscribed for in the offering will be promptly returned to the subscribers thereof without interest or deduction of any kind.If 437,900 shares are sold prior to the termination of the offering, all funds received by us will be retained by us for our use and will not be refunded. There has been no market for our securities and a public market may not develop, or, if any market does develop, it may not be sustained.Our common stock is not traded on any exchange or on the over-the-counter market. After the effective date of the registration statement relating to this prospectus, we hope to have a market maker file an application with the National Association of Securities Dealers, Inc. for our common stock to be eligible for trading on the Over The Counter Bulletin Board. We do not yet have a market maker who has agreed to file such application. Investing in our securities involves significant risks. See “Risk Factors” beginning on page 3. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The information in this prospectus is not complete and may be changed. This prospectus is included in the registration statement that was filed by us with the Securities and Exchange Commission. The Company may not sell these securities until the registration statement becomes effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The date of this prospectus is January 8, 2008 -ii - Table of Contents Page Prospectus Summary 1 Forward Looking Statements 1 Risk Factors 3 Risk Factors Relating to Our Company 3 Risk Factors Relating to Our Common Shares 9 The Offering 11 Use of Proceeds 11 Determination of Offering Price 14 Dilution 14 Description of Business 15 Management’s Discussion and Analysis or Plan of Operations 26 Legal Proceedings 31 Directors, Executive Officers, Promoters, and Control Persons 31 Executive Compensation 32 Security Ownership of Certain Beneficial Owners and Management 33 Certain Relationships and Related Transactions 34 Expenses of Issuance and Distribution 34 Plan of Distribution 34 Dividend Policy 41 Share Capital 39 Legal Matters 39 Experts 40 Interest of Named Experts and Counsel 40 Indemnification for Securities Act Liabilities 40 Where You Can Find More Information 40 Changes in and Disagreements with Accountants 41 Financial Statements 42 -iii - A Cautionary Note Regarding Forward-Looking Statements This prospectus contains forward-looking statements which relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology.These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors,” that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. PROSPECTUS SUMMARY As used in this prospectus, references to the “Company,” “we,” “our” or “us” refer to Utalk Communications Inc., unless the context otherwise indicates. The following summary highlights selected information contained in this prospectus. Before making an investment decision, you should read the entire prospectus carefully, including the “Risk Factors” section, the financial statements and the notes to the financial statements. Corporate Background Utalk Communications Inc was incorporated under the laws of the State of Nevada on January 30, 2007.We intend to engage in the development and marketing of call-back services. A call-back service enables a user to call a telephone number and disconnect. The system will then call the person and provide the user with a dial-tone to place a call. The purpose of this service is to enable customers to realize a cost savings when there is a substantial variance in rates between outgoing and incoming calls. We are a development stage company.We have not generated any revenue to date and our operations have been limited to organizational, start-up, and fund raising activities.We currently have no employees other than our sole officer, who is also our sole director.This offering will provide us with the funds needed to develop an infrastructure platform to commence our business plan. - 1 - Our current principal executive office is located at 999 – 3rd Avenue #3800, Seattle, Washington 98104. Our telephone number is (206) 224-4108. However, on December 12, 2007, we signed an agreement with Regus Group, LLC and, on January 1, 2008, will relocate our office to Seaford Fifth Avenue Plaza, 800 5thAvenue, Suite 4100, Seattle, WA 98104. Our telephone number will remain the same. We do not currently have a website. The Offering Securities offered: At least a minimum of 437,900 and up to a maximum of 595,800 shares of common stock. Offering price: $0.10 per share until a market develops and thereafter at market prices or prices negotiated in private transactions. Shares outstanding prior to offering: 4,000,000 Shares outstanding after offering: 4,437,900, if the minimum of 437,900 shares of common stock is sold in this offering; or 4,595,800, if the maximum of 595,800 shares of common stock is sold in this offering. Our sole officer and director currently holds 100% of our shares, and, as a result, will exercise control over our direction. After the offering, our sole officer and director will hold approximately 87% if we are successful at selling the maximum amount of shares offered. Market for the common shares: There has been no market for our securities. Our common stock is not traded on any exchange or on the over-the-counter market. After the effective date of the registration statement relating to this prospectus, we hope to have a market maker file an application with the National Association of Securities Dealers, Inc. for our common stock to be eligible for trading on the Over The Counter Bulletin Board.We do not yet have a market maker who has agreed to file such application. There is no assurance that a trading market will develop, or, if developed, that it will be sustained. Consequently, a purchaser of our common stock may find it difficult to resell the securities offered herein should the purchaser desire to do so when eligible for public resale. - 2 - Use of proceeds: The offering will commence when the Securities and Exchange Commission declares this prospectus effective. The offering will terminate upon the earlier of the sale of all the 595,800 shares of common stock being offered or 180 calendar days. The termination date of the offering may be extended, in our discretion, for up to an additional 90 calendar days. If we are successful at selling the maximum of 595,800 shares of common stock we are offering, our proceeds from this offering will be $59,580.We intend to use these proceeds for the purchase of equipment, advertising, professional fees, and various other expenses.See the section below entitled “Use of Proceeds.” Summary Financial Information As of September 30, 2007 Statement of Operations Data: Revenue $ - Net loss (10,988 ) Net loss per share 0.00 Balance Sheet Data: Total Assets 9,028 Total Current Liabilities 16 Total Long Term Obligations $ - Total Stockholders' Equity (deficit) (9,012 ) RISK FACTORS Investing in us entails a high degree of risk. Factors that could cause or contribute to differences in our actual results include those discussed in the following section. You should consider carefully the following risk factors, together with all of the other information included in this prospectus. Each of these risk factors could adversely affect our business, operating results and financial condition, as well as adversely affect the value of our common stock, which could result in the loss of all or part of your investment. Risk Factors Relating to Our Company - 3 - 1.We are a development stage company and may never be able to effectuate our business plan or achieve any revenues or profitability; at this stage of our business, even with our good faith efforts, potential investors have a high probability of losing their entire investment. We were established on January 30, 2007 and have no operating history.We are in the development stage and are subject to all of the risks inherent in the establishment of a new business enterprise.We have had no revenue to date.Our operations to date have been focused on organizational, start-up, preliminary market research, and fund raising activities. As a development stage company, the Company is a highly speculative venture involving significant financial risk.It is uncertain as to when we will become profitable, if ever. There is nothing at this time on which to base an assumption that our business operations will prove to be successful or that we will ever be able to operate profitably. We may not be able to successfully effectuate our business plan. There can be no assurance that we will ever achieve any revenues or profitability. The revenue and income potential of our proposed business and operations is unproven as the lack of operating history makes it difficult to evaluate the future prospects of our business. Accordingly, our prospects must be considered in light of the risks, expenses and difficulties frequently encountered in establishing a new business. 2.
